     Case 2:18-cv-01948-TLN-KJN Document 74 Filed 10/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MANFRED SHOCKNER,                                   No. 2: 18-cv-1948 TLN KJN P
12                        Plaintiff,
13           v.                                           ORDER
14    DR. SOLTANIAN, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On October 15, 2020, the undersigned granted defendants’ requests to opt

19   out of the Post-Screening ADR Project and vacated the settlement conference set before

20   Magistrate Judge Claire on November 16, 2020. (ECF No. 73.)

21          On October 15, 2020, the court received a letter from plaintiff containing his settlement

22   conference statement regarding defendants Vaugh and Smith, who are represented by the Office

23   of the Attorney General.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1.    The Clerk of the Court shall serve plaintiff’s October 15, 2020 letter containing his

26                settlement conference statement on counsel for defendants Vaughn and Smith;

27                plaintiff’s October 15, 2020 letter shall not be placed on the court docket;

28   ////
                                                         1
     Case 2:18-cv-01948-TLN-KJN Document 74 Filed 10/20/20 Page 2 of 2


 1         2. Within fourteen days of the date of this order, counsel for defendants Vaughn and

 2             Smith shall inform the court whether, in light of plaintiff’s October 15, 2020 letter,

 3             they believe a settlement conference would be productive.

 4   Dated: October 20, 2020

 5

 6

 7
     Shock1948.set(2)
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
